Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 1 of 86
                              Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 2 of 86

 Fill in this information to identify the case:

 Debtor name            Brilliant Energy, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF TEXAS

 Case number (if known)               21-30936
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        9,320,298.79

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        9,320,298.79


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       60,751,708.29


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            96,003.75


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         60,847,712.04




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                         Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 3 of 86

 Fill in this information to identify the case:

 Debtor name         Brilliant Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         21-30936
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank of America                                         Business Checking               6910                                  $959,486.21




           3.2.     Bank of America                                         Deposits                        7802                                    $99,245.15



                                                                            Blocked (DTE Lockbox
           3.3.     Bank of America                                         Account)                        3478                                  $242,157.43



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                 $1,300,888.79
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     CenterPoint Energy (Transition Bonds)                                                                                         $311,900.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                         Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 4 of 86

 Debtor           Brilliant Energy, LLC                                                      Case number (If known) 21-30936
                  Name




           7.2.     AEP Texas (Transition Bonds)                                                                                  $95,368.33




           7.3.     Electric Reliability Council of Texas-Deposit                                                                 $40,047.49




           7.4.     Mitterhofer@Wilcrest-Security Deposit                                                                         $15,473.66




           7.5.     Information Management Solutions-Prepayment of postage                                                        $16,083.25



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     CRRS, DTE Energy Trading                                                                                          $782.22



                    ACI Gift Card-gift cards advertisement
           8.2.     (gift cards are in the possession of the Debtor)                                                              $24,800.00



                    PetSmart Inc-gift cards advertisement
           8.3.     (gift cards are in the possession of the Debtor)                                                                $2,300.00



                    Target Corporation-gift cards advertisement
           8.4.     (gift cards are in the possession of the Debtor)                                                              $34,400.00



                    Control Scan
           8.5.     PCI Compliance Scanning                                                                                           $371.99



                    Nationwide-Workers' Compensation and Property Insurance-prepayment of insurance
           8.6.     premium                                                                                                         $7,605.00



                    Noltensmeyer Insurance Services-General Liability, Terrorism & Umbrella Insurance
           8.7.     Coverage-prepayment of insurance premium                                                                      $62,061.33




           8.8.     Evolution Insurance Brokers-Pet Liability Insurance-prepayment of insurance premium                             $4,639.95




           8.9.     Argus Media-forward curve and heat rate subscription                                                          $13,417.74


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                         Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 5 of 86

 Debtor         Brilliant Energy, LLC                                                          Case number (If known) 21-30936
                Name


           8.10
           .    Texas State Comptroller-March 2021 Sales Tax Prepayment                                                              $309,333.33



           8.11
           .    Texas State Comptroller-2021Franchise Tax Prepayment                                                                     $5,000.00



           8.12
           .    Texas State Comptroller-2020 Franchise Tax Prepayment                                                                  $15,000.00




 9.        Total of Part 2.                                                                                                       $958,584.29
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         5,467,234.37    -                                0.00 = ....          $5,467,234.37
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                            1,547,740.34    -                               0.00 =....            $1,547,740.34
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                      $7,014,974.71
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 6 of 86

 Debtor         Brilliant Energy, LLC                                                         Case number (If known) 21-30936
                Name


        No. Go to Part 8.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.        Office furniture
            Cubicles, desks, chairs                                                         $0.00     Cost                                $19,253.00



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Computers, touch boards                                                         $0.00     Cost                                $26,598.00



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                             $45,851.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                           Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 7 of 86

 Debtor          Brilliant Energy, LLC                                                                               Case number (If known) 21-30936
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,300,888.79

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $958,584.29

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $7,014,974.71

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $45,851.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $9,320,298.79            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $9,320,298.79




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                           Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 8 of 86

 Fill in this information to identify the case:

 Debtor name          Brilliant Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)              21-30936
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                        Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                    Amount of claim             Value of collateral
                                                                                                                                                    that supports this
                                                                                                                        Do not deduct the value     claim
                                                                                                                        of collateral.
 2.1    DTE Energy Trading                            Describe debtor's property that is subject to a lien                   $60,751,708.29                      $0.00
        Creditor's Name                               All assets and membership interests
        414 S Main
        Ann Arbor, MI 48104
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




                                                                                                                               $60,751,708.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       29

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         David Zdunkewicz
         Hunton Andrews Kurth LLP                                                                               Line   2.1
         600 Travis Street, Suite 4200
         Houston, TX 77002

         Peter Partee, Sr.
         Hunton Andrews Kurth LLP                                                                               Line   2.1
         200 Park Avenue
         New York, NY 10166

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                         Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 9 of 86

 Debtor       Brilliant Energy, LLC                                                     Case number (if known)   21-30936
              Name




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                 page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 10 of 86

 Fill in this information to identify the case:

 Debtor name         Brilliant Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)           21-30936
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $16.12
           3SEnergy                                                             Contingent
           10333 Harwin Drive Suite 425                                         Unliquidated
           Houston, TX 77036                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $18.87
           567 Energy LLC                                                       Contingent
           3710 Rena Jane Ln                                                    Unliquidated
           Pasadena, TX 77503                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $853.38
           A&E Natural Corp                                                     Contingent
           4848 Lemmon Ave Suite 361                                            Unliquidated
           Dallas, TX 75219                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $111.17
           Abacus Power Broker LLC                                              Contingent
           381 Casa Linda Plaza # 238                                           Unliquidated
           Dallas, TX 78218                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         37652                                            Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 11 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.27
          Able Power Management                                                 Contingent
          37 Lyerly St                                                          Unliquidated
          Houston, TX 77022                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,014.89
          Abner Sales & Marketing LLC                                           Contingent
          6005 FM 1732                                                          Unliquidated
          Brownsville, TX 78520                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256.17
          Adjacent Energy                                                       Contingent
          PO Box 330593                                                         Unliquidated
          Houston, TX 77233                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $277.15
          ADK Solutions LLC                                                     Contingent
          4143 Abigail Dr                                                       Unliquidated
          Highland Village, TX 75077                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20.05
          Alan Lammey                                                           Contingent
          7907 Oxfordshire Dr                                                   Unliquidated
          Spring, TX 77379                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43.30
          Alliance Energy Consulting                                            Contingent
          9600 Gulf Lakes Trl #3006                                             Unliquidated
          Dallas, TX 75231                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.13
          Alliance Power Group                                                  Contingent
          2706 Chapel View                                                      Unliquidated
          Corpus Christi, TX 78414                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 12 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.23
          Alpha Energy Group                                                    Contingent
          1590 Edmondson Trail                                                  Unliquidated
          Rockwall, TX 75087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,233.71
          American Enerpower Inc                                                Contingent
          PO Box 941682                                                         Unliquidated
          Houston, TX 77094                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20.12
          Angel Ortega                                                          Contingent
          131 Iotanes                                                           Unliquidated
          Laredo, TX 78046                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16.42
          Applied Computer Technology                                           Contingent
          2712 Fallcreek Dr                                                     Unliquidated
          Carrollton, TX 75006                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.93
          Aries Corporation                                                     Contingent
          4420 High Mesa Dr                                                     Unliquidated
          Plano, TX 75093                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $385.82
          Athar Amin                                                            Contingent
          613 Waterchase                                                        Unliquidated
          Fort Worth, TX 76120                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,135.42
          Axiom Power                                                           Contingent
          363 N Sam Houston Pkwy E Suite 1100                                   Unliquidated
          Houston, TX 77060                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 13 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $821.04
          Ben Graham                                                            Contingent
          3131 Memorial Ct Apt 16113                                            Unliquidated
          Houston, TX 77007                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $703.40
          Best Energy                                                           Contingent
          5850 Park Front Dr #110                                               Unliquidated
          Houston, TX 77036                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49.02
          BH Energy Services                                                    Contingent
          9140 Paluxy Dr                                                        Unliquidated
          Tyler, TX 75703                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7.17
          Bid Texas Online                                                      Contingent
          PO Box 5370                                                           Unliquidated
          McAllen, TX 78502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.73
          Bottom Line Energy                                                    Contingent
          13803 Wickersham                                                      Unliquidated
          Houston, TX 77077                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26.18
          Brazos Energy Solutions                                               Contingent
          2257 Ridgeway Dr                                                      Unliquidated
          West Columbia, TX 77486                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.68
          Brent Shellhorse                                                      Contingent
          3112 Wild Plum                                                        Unliquidated
          Fort Worth, TX 76109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 14 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18.61
          Business Energy Partners                                              Contingent
          3301 Hoover Dr                                                        Unliquidated
          McKinney, TX 75071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $470.74
          Capital Area Energy                                                   Contingent
          14141 W Highway 290 Building 600                                      Unliquidated
          Austin, TX 78737                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.30
          CDN Enterprises dba Bolt Energy Advisors                              Contingent
          12103 Auburn Hills Dr                                                 Unliquidated
          Tomball, TX 77377                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,500.65
          Choice Energy Services                                                Contingent
          5151 San Felipe 22nd Floor                                            Unliquidated
          Houston, TX 77056                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,063.99
          CM Energy                                                             Contingent
          6200 Taprock Dr                                                       Unliquidated
          McKinney, TX 75070                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.24
          CNZNet Inc                                                            Contingent
          833 E Arapaho Rd                                                      Unliquidated
          Richardson, TX 75081                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59.41
          Community Energy LP                                                   Contingent
          1920 S College Ave                                                    Unliquidated
          Tyler, TX 75701                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 15 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4.29
          Concord Energy Consultants                                            Contingent
          5623 Bear Meadow Ln                                                   Unliquidated
          Katy, TX 77449                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.88
          CPG Energy                                                            Contingent
          5211 Birch Glen                                                       Unliquidated
          Richmond, TX 77406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $556.26
          CTBP Investments                                                      Contingent
          4447 N Central Expy Suite 110-160                                     Unliquidated
          Dallas, TX 75205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.44
          CV Premier Consultants                                                Contingent
          3926 Catania Bay Ct                                                   Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $92.49
          Darcee Grice Consulting                                               Contingent
          PO Box 2471                                                           Unliquidated
          Houston, TX 77052                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,898.58
          Data & Energy Solutions                                               Contingent
          5511 Trail Timbers Dr                                                 Unliquidated
          Humble, TX 77346                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.28
          Diversegy LLC                                                         Contingent
          520 Broad St                                                          Unliquidated
          Newark, NJ 07102                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 16 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.49
          Diversified Energy Consultants                                        Contingent
          3123 Bammell Ln                                                       Unliquidated
          Houston, TX 77098                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $131.93
          Do Nguyen                                                             Contingent
          3767 Heritage Colony Dr                                               Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37.26
          DRF Industries                                                        Contingent
          3600 Rosewood #503                                                    Unliquidated
          Houston, TX 77004                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37.33
          Duon Int Resources                                                    Contingent
          1415 S Voss Rd Bldg 110-470                                           Unliquidated
          Houston, TX 77057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4.96
          EBOA dba EnergyRateSaver.com                                          Contingent
          PO Box 690824                                                         Unliquidated
          Houston, TX 77269                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398.34
          Eco-Power LLC                                                         Contingent
          4848 Fairmont Pkwy # 265                                              Unliquidated
          Pasadena, TX 77505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19.22
          EcoEnergy Texas                                                       Contingent
          3204 Trailblazer Ave                                                  Unliquidated
          Edinburg, TX 78541                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 17 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $494.36
          Eisenbach Consulting                                                  Contingent
          5759 Eagles Nest Blvd Suite 1                                         Unliquidated
          Tyler, TX 75703                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,684.29
          Elect Energy Inc                                                      Contingent
          3225 Turtle Creek Blvd #948                                           Unliquidated
          Dallas, TX 75219                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Electric Connection                                                   Contingent
          720 Montrose Trail                                                    Unliquidated
          Desoto, TX 75115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31.69
          Electric Evolution                                                    Contingent
          7505 Memorial Woods #60                                               Unliquidated
          Houston, TX 77024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59.63
          Electricity For Less                                                  Contingent
          1109 Montego Rd                                                       Unliquidated
          Fort Worth, TX 76116                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2.28
          Elias Energy Group LLC                                                Contingent
          4295 San Felipe Ste 300                                               Unliquidated
          Houston, TX 77027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $83.51
          Emex Consolidated Partners                                            Contingent
          11011 Richmond Ave Suite 500                                          Unliquidated
          Houston, TX 77042                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 18 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.82
          Enel North America Inc                                                Contingent
          One Marina Park Dr                                                    Unliquidated
          Boston, MA 02210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $478.78
          Enerconnex LLC                                                        Contingent
          4140 Clark Shaw Rd                                                    Unliquidated
          Powell, OH 43065                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15.86
          Energy Auction House                                                  Contingent
          44 Rte 6A                                                             Unliquidated
          Sandwich, MA 02563                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.91
          Energy in Missions LLC                                                Contingent
          625 County Rd 2515                                                    Unliquidated
          Bonham, TX 75418                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $947.81
          Energy Ogre LLC                                                       Contingent
          24 Greenway Plaza Ste 725                                             Unliquidated
          Houston, TX 77046                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $117.54
          Energy One Management                                                 Contingent
          2429 Stone Creek Dr                                                   Unliquidated
          Plano, TX 75075                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.74
          Energy Providers                                                      Contingent
          20106 Tamerton Dr                                                     Unliquidated
          Spring, TX 77388                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 19 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,690.73
          Energy Resources Alliance                                             Contingent
          9101 Saddle Hornet                                                    Unliquidated
          Prosper, TX 75078                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $447.62
          Energy Utility Group LLC                                              Contingent
          1402 Clearview Loop                                                   Unliquidated
          Round Rock, TX 78664                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Entelergy LLC                                                         Contingent
          PO Box 11627                                                          Unliquidated
          Spring, TX 77391                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $335.36
          ERBOA LLC dba Energybidz                                              Contingent
          PO Box 690824                                                         Unliquidated
          Houston, TX 77269                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $308.69
          Ereica Jones                                                          Contingent
          PO Box 140598                                                         Unliquidated
          Dallas, TX 75214                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $171.11
          Evolving Energy Solutions LLC                                         Contingent
          4848 Lemmon Ave Suite 100-337                                         Unliquidated
          Dallas, TX 75219                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $79.95
          Executive Portfolio Innovative Consultin                              Contingent
          PO Box 822906                                                         Unliquidated
          North Richland Hills, TX 76182                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 20 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.70
          EZ Choice Energy LLC                                                  Contingent
          3023 Routh St                                                         Unliquidated
          Dallas, TX 75201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $55.19
          Farzana LLC                                                           Contingent
          7560 Tournament Rd                                                    Unliquidated
          Frisco, TX 75035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.10
          First Innovative Power                                                Contingent
          5810 Forest Land Dr                                                   Unliquidated
          Houston, TX 77084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,175.18
          Frontera Power Brokers LLC                                            Contingent
          711 W Nolana Suite 102-C                                              Unliquidated
          McAllen, TX 78504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67.80
          Genesis Power USA                                                     Contingent
          1818 Westwood                                                         Unliquidated
          Abilene, TX 79603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $226.55
          Geovend International LLC                                             Contingent
          9668 Westheimer RD Suite 78                                           Unliquidated
          Houston, TX 77063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.13
          Golden Utility Services                                               Contingent
          3526 Lakeview Pkwy Ste 8208                                           Unliquidated
          Rowlett, TX 75088                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 21 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.29
          Greentree Power LLC                                                   Contingent
          2506 Trophy Club Dr                                                   Unliquidated
          Trophy Club, TX 76262                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.22
          Guardian Electric and Gas                                             Contingent
          6619 Bradford Estates Dr                                              Unliquidated
          Sachse, TX 75048                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $142.10
          High Voltage Energy                                                   Contingent
          401 Veatech St #20                                                    Unliquidated
          Joshua, TX 76058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34.60
          Highpoint Electric Service                                            Contingent
          5802 Hamza Circle                                                     Unliquidated
          Killeen, TX 76542                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.89
          HL National Energy                                                    Contingent
          519 College Ave                                                       Unliquidated
          South Houston, TX 77587                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $328.83
          Houston Energy Exchange                                               Contingent
          2518 Breaux Trace                                                     Unliquidated
          Seabrook, TX 77586                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15.63
          Ideal Energy Group                                                    Contingent
          203 N 17th St                                                         Unliquidated
          Hidalgo, TX 78557                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 22 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48.70
          IGG Solutions Inc                                                     Contingent
          3501 Ross Ave Suite 3012                                              Unliquidated
          Dallas, TX 75204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $516.61
          Imperial Utility & Sustainability                                     Contingent
          4545 Bissonnet St Suite 104                                           Unliquidated
          Bellaire, TX 77401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,229.74
          Infiniti Energy Services                                              Contingent
          PO Box 5545                                                           Unliquidated
          Round Rock, TX 78683                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21.39
          Infiniti Power Partners LLC                                           Contingent
          2603 Augusta Dr Suite 450                                             Unliquidated
          Houston, TX 77057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $932.77
          Infomax Aggregators LLC                                               Contingent
          4510 Connies Ct Ln                                                    Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,465.53
          Innovative Utility Services                                           Contingent
          10051 Marsh Lane                                                      Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24.26
          Insight Energy Advisors                                               Contingent
          7052 Briarmeadow Dr                                                   Unliquidated
          Dallas, TX 75230                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 23 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $771.28
          Intellergy LLC                                                        Contingent
          2429 Bissonnet St Suite 535                                           Unliquidated
          Houston, TX 77005                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.48
          J&H Energy Consultants                                                Contingent
          5811 Tidewater Dr                                                     Unliquidated
          Houston, TX 77085                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $250.00
          Jan Ward                                                              Contingent
          407 Clearview Ave                                                     Unliquidated
          Friendswood, TX 77546                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5.12
          JC Consultants                                                        Contingent
          PO Box 1864                                                           Unliquidated
          Cedar Hill, TX 75106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102.70
          Jeffrey Ritter                                                        Contingent
          PO Box 222                                                            Unliquidated
          Fulshear, TX 77441                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $41.19
          Jess Consulting Agency                                                Contingent
          2627 S Brompton                                                       Unliquidated
          Pearland, TX 77584                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $148.24
          Jim Straker                                                           Contingent
          5315 Green Ln                                                         Unliquidated
          Houston, TX 77066                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 24 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23.01
          John Grubbs                                                           Contingent
          3504 Boxwood Dr                                                       Unliquidated
          Grapevine, TX 76051-4224                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,368.68
          John P Wack                                                           Contingent
          851 White Marsh Circle                                                Unliquidated
          Cuyahoga Falls, OH 44223                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4.79
          Jump Energy Solutions                                                 Contingent
          10221 Centre Park #1725                                               Unliquidated
          Houston, TX 77043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23.36
          Kamy Inc                                                              Contingent
          1901 Drew Ln                                                          Unliquidated
          Richardson, TX 75082                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.86
          Kathy Packer                                                          Contingent
          5311 Sun Meadow Dr                                                    Unliquidated
          Grapevine, TX 76051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $535.33
          Kenneth Wilkinson Jr                                                  Contingent
          3019 Redstone Dr                                                      Unliquidated
          Arlington, TX 76001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,194.60
          Kilowatt Partners Inc                                                 Contingent
          PO Box 518                                                            Unliquidated
          Kemah, TX 77565                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 25 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,996.38
          Kingdom Consulting Services                                           Contingent
          2009 Independence Dr Suite 105                                        Unliquidated
          Sherman, TX 75090                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.66
          KWH Brokers LLC                                                       Contingent
          PO Box 1522                                                           Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,411.87
          KWH Consulting Services LTD                                           Contingent
          435 S Stewart St                                                      Unliquidated
          Azle, TX 76020                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95.02
          Lantern Power                                                         Contingent
          6711 Falling Waters Dr                                                Unliquidated
          Spring, TX 77379                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2.79
          Linc Energy LP                                                        Contingent
          1022 Glourie Circle                                                   Unliquidated
          Houston, TX 77055                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10.56
          Linda C Andress                                                       Contingent
          841 Herberle Dr                                                       Unliquidated
          Burleson, TX 76028                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $116.80
          M&S Services                                                          Contingent
          1033 Garden Oaks St                                                   Unliquidated
          Columbus, TX 78934                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 26 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14.59
          Matshead Energy Group                                                 Contingent
          7907 Oxfordshire Dr                                                   Unliquidated
          Spring, TX 77379                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20.14
          MHSC Energy LLC                                                       Contingent
          11990 Old Wellburn Rd St 6                                            Unliquidated
          College Station, TX 77845                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24.54
          Michael A Work                                                        Contingent
          4400 Santa Fe Ln                                                      Unliquidated
          McKinney, TX 75070                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $725.97
          Michael Glenn Forrest                                                 Contingent
          PO Box 503                                                            Unliquidated
          Pottsboro, TX 75076                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $488.27
          Millenergy                                                            Contingent
          6504 Barfield Dr                                                      Unliquidated
          Dallas, TX 75252                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $108.56
          National Utility Consulting                                           Contingent
          5712 Garrett Dr                                                       Unliquidated
          Plano, TX 75093                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,253.66
          Nationwide New Energy Management Group                                Contingent
          4825 Fox Ridge Ln                                                     Unliquidated
          McKinney, TX 75071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 27 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2.68
          Net-Zero Power                                                        Contingent
          24 Greenwy Plaza Suite 1515                                           Unliquidated
          Houston, TX 77046                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.10
          Northeastern Energy Advisory Services                                 Contingent
          12001 Dessau Rd # 1935                                                Unliquidated
          Austin, TX 78754                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $92.84
          NRG SimplySmart Solutions LLC                                         Contingent
          211 Carnegie Center                                                   Unliquidated
          Princeton, NJ 08540                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24.96
          Odyssey Services                                                      Contingent
          12303 Green Trails Dr                                                 Unliquidated
          Stafford, TX 77477                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102.48
          Optimal Energy Consultants                                            Contingent
          39005 Shawntelle Dr                                                   Unliquidated
          Penitas, TX 78576                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $213.92
          Option New Energy                                                     Contingent
          PO Box 440625                                                         Unliquidated
          Houston, TX 77244                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.25
          Orion Advisors Group LLC                                              Contingent
          1601 Las Palmas Circle                                                Unliquidated
          Beeville, TX 78102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 28 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $339.85
          Pal Energy Smart LLC                                                  Contingent
          PO Box 2046                                                           Unliquidated
          Houston, TX 77268                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $786.19
          Pampas Life LLC                                                       Contingent
          2303 Mid Lane #740                                                    Unliquidated
          Houston, TX 77027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $156.21
          Park Place Power Consulting LLC                                       Contingent
          2205 Egyptian Way                                                     Unliquidated
          Grand Prairie, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29.93
          PES Brokers Inc                                                       Contingent
          1305 FM 359 #H                                                        Unliquidated
          Richmond, TX 77469                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $271.38
          PG&L LLC                                                              Contingent
          1540 Superior Place                                                   Unliquidated
          Flower Mound, TX 75028                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34.71
          Pods Energy                                                           Contingent
          3911 Waterview Ct                                                     Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $298.44
          Power Enegy USA                                                       Contingent
          4606 FM 1960 Rd W #400                                                Unliquidated
          Houston, TX 77069                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 29 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $568.63
          Power Experts LLC                                                     Contingent
          13313 SW Fwy Suite 223                                                Unliquidated
          Sugar Land, TX 77478                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.09
          Power Pros                                                            Contingent
          817 Monticello Dr                                                     Unliquidated
          Burleson, TX 76028                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61.43
          Power Rite Consulting LLC                                             Contingent
          5005 Still Meadow Ln                                                  Unliquidated
          Celina, TX 75009                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80.75
          PowerAuditors.com                                                     Contingent
          5211 Westwind Ct                                                      Unliquidated
          Sugar Land, TX 77479                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $177.41
          Prestige Energy Management LLC                                        Contingent
          PO Box 1422                                                           Unliquidated
          Wylie, TX 75098                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $694.40
          Priority Power Management                                             Contingent
          5012 Portico Way                                                      Unliquidated
          Midland, TX 79707                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28.67
          Pro Energy Group Inc                                                  Contingent
          14800 St Marys Ln #250                                                Unliquidated
          Houston, TX 77079                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 30 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $848.71
          Professional Electricity Management LLC                               Contingent
          2 Donys Ct                                                            Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,166.06
          Prosource Power LLC                                                   Contingent
          55 Possum Trot Hollow Rd                                              Unliquidated
          Whitewright, TX 75491                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $230.43
          Prudential Energy Services                                            Contingent
          2400 Augusta Dr Suite 352                                             Unliquidated
          Houston, TX 77057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $136.28
          Quadrangle Energy LLC                                                 Contingent
          1616 Wabash St                                                        Unliquidated
          Fort Worth, TX 76107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15.83
          Quantum Gas & Power Services                                          Contingent
          12305 Old Huffmeister Rd                                              Unliquidated
          Cypress, TX 77429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $688.70
          Quantum Spectrum Energy                                               Contingent
          950 E State Hwy 114 Suite 160 PMB 1612                                Unliquidated
          Southlake, TX 76092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.40
          QuoteEnergy LLC                                                       Contingent
          99 W Mill Rd                                                          Unliquidated
          Long Valley, NJ 07853                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 31 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48.28
          Ray Hoppe                                                             Contingent
          11757 Katy Fwy Suite 1300                                             Unliquidated
          Houston, TX 77079                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $679.78
          Raymond Energy Club LLC                                               Contingent
          4138 Kyndra Cir                                                       Unliquidated
          Richardson, TX 75082                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $91.83
          Raynaldo Flores                                                       Contingent
          6910 Renata Circle                                                    Unliquidated
          Houston, TX 77084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.82
          Real Corporation                                                      Contingent
          1703 E Calle Cedro                                                    Unliquidated
          Edinburg, TX 78541                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37.52
          Red Horse Energy Group LLC                                            Contingent
          PO Box 265                                                            Unliquidated
          Desoto, TX 75123                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.47
          Revenue Stream                                                        Contingent
          102 E Broadway PO Box 1282                                            Unliquidated
          Prosper, TX 75078                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15.33
          Reynaldo C Velasquez                                                  Contingent
          PO Box 722393                                                         Unliquidated
          Houston, TX 77272                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 32 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3.95
          Rhino Energy                                                          Contingent
          4808 Fairmont Pkwy #265                                               Unliquidated
          Pasadena, TX 77505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $283.28
          Rhino Gas & Electric                                                  Contingent
          519 Birdsong                                                          Unliquidated
          League City, TX 77573                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $79.31
          Ridgebrook Energy Group LLC                                           Contingent
          2311 Canyon Springs Dr                                                Unliquidated
          Pearland, TX 77584                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.29
          Rowe Energy                                                           Contingent
          438 Oleander                                                          Unliquidated
          Duncanville, TX 75137                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.29
          Servant Energy Partners                                               Contingent
          10 Winding Hollow                                                     Unliquidated
          Coppell, TX 75019                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29.58
          Seven Utility Management                                              Contingent
          21175 Tomball Pkwy Suite 216                                          Unliquidated
          Houston, TX 77070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $127.61
          SFI Loans LLC                                                         Contingent
          15741 Mapleview Circle                                                Unliquidated
          Dallas, TX 75248                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 33 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84.50
          Shaachja Energy Company                                               Contingent
          9214 Bristlebrook Dr                                                  Unliquidated
          Houston, TX 77088                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163.27
          Simply Competitive Energy                                             Contingent
          PO Box 818                                                            Unliquidated
          Sulphur Springs, TX 75483                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71.42
          Smart Sales Solutions                                                 Contingent
          8255 Sunbury Ln #1010                                                 Unliquidated
          Houston, TX 77095                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59.56
          Southern Star Utility                                                 Contingent
          14006 Overbrook Lane                                                  Unliquidated
          Houston, TX 77077                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $138.32
          Stratis Energy Services LLC                                           Contingent
          17330 Preston Rd Ste 2000                                             Unliquidated
          Dallas, TX 75252                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6.90
          Symbio Energy Partners LLC                                            Contingent
          1923 Washington Ave                                                   Unliquidated
          Houston, TX 77007                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,465.63
          TES Energy Services LP                                                Contingent
          17480 Dallas Pkwy Suite 200                                           Unliquidated
          Dallas, TX 75287                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 34 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.78
          Texa Energy Experts LLC                                               Contingent
          18207 Willow Ct                                                       Unliquidated
          Spring, TX 77379                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.10
          Texas Energy Brokers                                                  Contingent
          7215 Silver Meadow Ct                                                 Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,107.97
          Texas Energy Options Inc                                              Contingent
          3330 N Briarpark Ln                                                   Unliquidated
          Sugar Land, TX 77479                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $196.51
          Texas Energy Services                                                 Contingent
          9207 Buffalo Bend Ln                                                  Unliquidated
          Houston, TX 77089                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $381.74
          Texas Power & Gas LLC                                                 Contingent
          4800 Scottwood Dr                                                     Unliquidated
          Waco, TX 76708                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $546.86
          Texas Utility Advisors                                                Contingent
          16602 Island Shore Ct                                                 Unliquidated
          Houston, TX 77095                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16.29
          TFS Energy Solutions                                                  Contingent
          9 W Broad 9th Floor                                                   Unliquidated
          Stamford, CT 06902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 35 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.76
          Timothy Shields                                                       Contingent
          2322 Royal Oaks                                                       Unliquidated
          Garland, TX 75040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76.91
          TMS Services                                                          Contingent
          1033 Garden Oaks St                                                   Unliquidated
          Columbus, TX 78934                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,969.87
          TPL Energy                                                            Contingent
          10700 Richmond Ave Suite 246                                          Unliquidated
          Houston, TX 77042                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.23
          Travis Quinn                                                          Contingent
          14335 Heron Marsh Dr                                                  Unliquidated
          Cypress, TX 77429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,674.04
          TrueEnergy Services                                                   Contingent
          8117 Preston Rd Suite 30                                              Unliquidated
          Dallas, TX 75225                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $253.73
          Unified Energy Services                                               Contingent
          3900 Essex Suite 750                                                  Unliquidated
          Houston, TX 77027                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25.33
          United Energy Group                                                   Contingent
          2420 Brennan Dr                                                       Unliquidated
          Plano, TX 75075                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 36 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6.55
          United Power Consultants                                              Contingent
          2001 N Federal Hwy Suite 316                                          Unliquidated
          Pompano Beach, FL 33062                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $266.74
          US Energy Experts                                                     Contingent
          1501 San Jacinto Dr                                                   Unliquidated
          Flower Mound, TX 75028                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $772.62
          US Energy Professionals                                               Contingent
          PO Box 595                                                            Unliquidated
          Aledo, TX 76008                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81.40
          USA Power & Lights                                                    Contingent
          8618 Humphrey Dr                                                      Unliquidated
          Houston, TX 77083                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46.43
          USEC LLC                                                              Contingent
          77 Sugar Creek Blvd Suite 501                                         Unliquidated
          Sugar Land, TX 77478                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2.73
          Verdad Power LLC                                                      Contingent
          15827 Roseview Ln                                                     Unliquidated
          Cypress, TX 77429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24.26
          Verdigris Energy LLC                                                  Contingent
          1711 Bur Oak Dr                                                       Unliquidated
          Allen, TX 75002                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 37 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $458.98
          VyBranze LLC                                                          Contingent
          113 W Broadwy PO Box 876                                              Unliquidated
          Prosper, TX 75070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $754.91
          Watermark Power Soltions                                              Contingent
          9500 Ray White Suite 200                                              Unliquidated
          Keller, TX 76244                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6.20
          Watts Your Rate                                                       Contingent
          3103 Pecan St                                                         Unliquidated
          Houston, TX 77087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,523.76
          William Burgess                                                       Contingent
          114 Diamond Back Ln                                                   Unliquidated
          Montgomery, TX 77316                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $313.06
          Wizard Energy Savings LLC                                             Contingent
          3619 Robinson Rd                                                      Unliquidated
          Missouri City, TX 77459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $69.78
          Your Electric Broker                                                  Contingent
          4607 Cypresswood Dr Apt 407                                           Unliquidated
          Spring, TX 77379                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.91
          Z Champion & Associates LLC                                           Contingent
          1310 Rayford Park Rd #216                                             Unliquidated
          Spring, TX 77386                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 38 of 86

 Debtor       Brilliant Energy, LLC                                                                   Case number (if known)            21-30936
              Name

 3.194     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $2.23
           Zon Energy Inc                                                       Contingent
           16146 Parish Hall Dr                                                 Unliquidated
           Spring, TX 77379                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                         96,003.75

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              96,003.75




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 29 of 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 39 of 86

 Fill in this information to identify the case:

 Debtor name         Brilliant Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         21-30936
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Credit Card Processing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                until termination         American Express Merchant
                                                                                    2401 W Behrend Drive
             List the contract number of any                                        #55
                   government contract                                              Phoenix, AZ 85027


 2.2.        State what the contract or                   Water Cooler
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                    Aqua Chill Gulf Coast
             List the contract number of any                                        PO Box 300964
                   government contract


 2.3.        State what the contract or                   License for Market
             lease is for and the nature of               Information
             the debtor's interest

                  State the term remaining                11 months                 Argus Media
                                                                                    2929 Allen Parkway
             List the contract number of any                                        Suite 700
                   government contract                                              Houston, TX 77019


 2.4.        State what the contract or                   Cell Phone Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    AT&T Mobility
             List the contract number of any                                        PO Box 6463
                   government contract                                              Carol Stream, IL 60197




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                           Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 40 of 86
 Debtor 1 Brilliant Energy, LLC                                                               Case number (if known)   21-30936
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Internet Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                month-to-month
                                                                                      AT&T Services
             List the contract number of any                                          PO Box 5014
                   government contract                                                Carol Stream, IL 60197


 2.6.        State what the contract or                   Credit Card Processing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                5 months
                                                                                      Bank of America Merchant Services
             List the contract number of any                                          PO Box 15019
                   government contract                                                Wilmington, DE 19850


 2.7.        State what the contract or                   Information
             lease is for and the nature of               Technology Contractor
             the debtor's interest

                  State the term remaining                6 months                    Camelot Integrated Solutions, Inc.
                                                                                      2000 S Dairy Ashford Road
             List the contract number of any                                          Suite 265
                   government contract                                                Houston, TX 77077


 2.8.        State what the contract or                   Market News
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                month-to-month              Competitive Assets
                                                                                      489 Alines St
             List the contract number of any                                          Suite 112-104
                   government contract                                                Bastrop, TX 78602-2156


 2.9.        State what the contract or                   Payment Processing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Cybersource
             List the contract number of any                                          PO Box 742842
                   government contract                                                Los Angeles, CA 90074


 2.10.       State what the contract or                   Energy Marketing
             lease is for and the nature of               Agreement dated
             the debtor's interest                        01/08/2010

                  State the term remaining                                            DTE Energy
                                                                                      414 S. Main
             List the contract number of any                                          Ann Arbor, MI 48104
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                           Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 41 of 86
 Debtor 1 Brilliant Energy, LLC                                                              Case number (if known)   21-30936
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Billing Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                until termination          Energy Services Group
                                                                                     141 Longwater Drive
             List the contract number of any                                         Suite 113
                   government contract                                               Norwell, MA 02061


 2.12.       State what the contract or                   Credit Report Search
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Equifax
             List the contract number of any                                         PO Box 71221
                   government contract                                               Charlotte, NC 28272


 2.13.       State what the contract or                   Remote Technology
             lease is for and the nature of               Support
             the debtor's interest

                  State the term remaining                until termination
                                                                                     Ergos Technology Partners
             List the contract number of any                                         2704 Timberloch Place
                   government contract                                               The Woodlands, TX 77380


 2.14.       State what the contract or                   Credit Lookup
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                     Experian
             List the contract number of any                                         Dept 881971
                   government contract                                               Los Angeles, CA 90068


 2.15.       State what the contract or                   Market Analysis
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1 month                    Ice Data
                                                                                     1415 Louisiana
             List the contract number of any                                         Suite 3350
                   government contract                                               Houston, TX 77056


 2.16.       State what the contract or                   Printers
             lease is for and the nature of                                          Imagenet Consulting
             the debtor's interest                                                   913 N Broadway Ave
                                                                                     Oklahoma City, OK
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                           Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 42 of 86
 Debtor 1 Brilliant Energy, LLC                                                              Case number (if known)   21-30936
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                3 months

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Invoice Printing &
             lease is for and the nature of               Mailing
             the debtor's interest

                  State the term remaining                5 months                   Information Management Solutions
                                                                                     2416 Brockton St
             List the contract number of any                                         Suite 105
                   government contract                                               San Antonio, TX 78217


 2.18.       State what the contract or                   Weather Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     International Business Machines
             List the contract number of any                                         3039 Cornwall Road
                   government contract                                               Research Trail Park, NC 27709


 2.19.       State what the contract or                   Legal Reference
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                8 months
                                                                                     Lexis Nexis
             List the contract number of any                                         9443 Springboro Pike
                   government contract                                               Miamisburg, OH 45342


 2.20.       State what the contract or                   Telephone IVR
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                month-to-month             Logix Communications LP
                                                                                     2950 North Loop West
             List the contract number of any                                         8th Floor
                   government contract                                               Houston, TX 77092


 2.21.       State what the contract or                   Weather Analysis
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                6 months
                                                                                     Mike Pass Weather Services LLC
             List the contract number of any                                         1603 Gingerleaf Lane
                   government contract                                               Houston, TX 77055




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                           Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 43 of 86
 Debtor 1 Brilliant Energy, LLC                                                              Case number (if known)   21-30936
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                30 months                  Mitterhofer@Wilcrest
                                                                                     800 Wilcrest Drive
             List the contract number of any                                         Suite 160
                   government contract                                               Houston, TX 77042


 2.23.       State what the contract or                   Postage Meter
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                48 months
                                                                                     Pitney Bowes
             List the contract number of any                                         PO Box 371887
                   government contract                                               Pittsburgh, PA 15250


 2.24.       State what the contract or                   Payment Processing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Telecheck
             List the contract number of any                                         PO Box 60028
                   government contract                                               City of Industry, CA 91716


 2.25.       State what the contract or                   Subscription for
             lease is for and the nature of               Weather and Market
             the debtor's interest                        Information

                  State the term remaining
                                                                                     Telvent DTN
             List the contract number of any                                         26385 Network Place
                   government contract                                               Chicago, IL 60673


 2.26.       State what the contract or                   Telephone IVR
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                9 months
                                                                                     Vocalcom
             List the contract number of any                                         PO Box 120842
                   government contract                                               Arlington, TX 76012




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 44 of 86

 Fill in this information to identify the case:

 Debtor name         Brilliant Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         21-30936
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 45 of 86




 Fill in this information to identify the case:

 Debtor name         Brilliant Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         21-30936
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $8,000,000.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $90,852,396.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $73,074,660.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 46 of 86
 Debtor       Brilliant Energy, LLC                                                                     Case number (if known) 21-30936



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Bank of America                                             01/27/21,                        $26,291.02                Secured debt
               PO Box 15796                                                02/05/21,                                                  Unsecured loan repayments
               Wilmington, DE 19886                                        03/12/21
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Sales Tax Audit                                                              Texas Comptroller                              Pending
                                                                                            111 E 17th Street                              On appeal
                                                                                            Austin, TX 78774
                                                                                                                                           Concluded


       7.2.    See Attached Exhibit                                                                                                        Pending
                                                                                                                                           On appeal
                                                                                                                                           Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 47 of 86
 Debtor       Brilliant Energy, LLC                                                                     Case number (if known) 21-30936



           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                 Value

       9.1.    Faith Hope & Love Animal                          monetary donations
               Rescue
               3092 Beckaroite Road                                                                                      08/2019-03/202
               Sophia, NC 27350                                                                                          0                     $1,290.00

               Recipients relationship to debtor
               n/a


       9.2.    Friends of Emma Medical                           monetary donations
               Rescue
               PO Box 331523                                                                                             06/2019-09/201
               Fort Worth, TX 76163                                                                                      9                     $1,330.00

               Recipients relationship to debtor
               n/a


       9.3.    Ranger's Reach                                    monetary donations
               2511 Flycatcher Cove Drive                                                                                06/2019-02/202
               League City, TX 77573                                                                                     0                     $1,900.00

               Recipients relationship to debtor
               n/a


       9.4.    Three Little Pitties Animal                       monetary donations
               Rescue
               7910 Stratford Hall Drive                                                                                 04/2019-03/202
               Rosharon, TX 77583                                                                                        1                     $9,370.00

               Recipients relationship to debtor
               n/a


       9.5.    HCPHES Veterinary Public                          monetary donations
               Health
               612 Canino Road                                                                                           04/2019-03/202
               Houston, TX 77076                                                                                         1                   $37,408.27

               Recipients relationship to debtor
               n/a


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 48 of 86
 Debtor        Brilliant Energy, LLC                                                                        Case number (if known) 21-30936



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     Okin Adams LLP
                 1113 Vine Street
                 Suite 240
                 Houston, TX 77002                                                                                             03/15/2021            $25,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 49 of 86
 Debtor        Brilliant Energy, LLC                                                                    Case number (if known) 21-30936



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Name, Address, Social Security Number, Tax ID
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Bank of America                                 XXXX-0460                   Checking                 07/15/2020                             $0.00
                 PO Box 831547                                                               Savings
                 Dallas, TX 75283
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 50 of 86
 Debtor      Brilliant Energy, LLC                                                                      Case number (if known) 21-30936




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 51 of 86
 Debtor      Brilliant Energy, LLC                                                                      Case number (if known) 21-30936



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       BDO                                                                                                                   2019-2021
                    2929 Allen Parkway
                    19th Floor
                    Houston, TX 77019
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       Patterson CPA Firm                                                                                                    2019-2021
                    339 E Parkwood Avenue
                    Friendswood, TX 77546

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       DTE Energy Trading
                    414 South Main
                    Ann Arbor, MI 48104
       26d.2.       Electric Reliability Council of Texas
                    7620 Metro Center Drive
                    Austin, TX 78744

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Fernando Calleja                               1515 Haven Lock                                     VP, Secretary, Treasurer
                                                      Houston, TX 77077




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 52 of 86
 Debtor      Brilliant Energy, LLC                                                                      Case number (if known) 21-30936



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Francisco Calleja                              5420 Apt 2210                                       CEO
                                                      El Yaqui
                                                      Ciudad de Mexic
                                                      MEXICO
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Juan Calleja                                   167 Cape Town                                       Vice President
                                                      Montgomery, TX 77356

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Richard Wakim                                  1515 Cherish Trail                                  President                           15%
                                                      Katy, TX 77494

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Joseph Capasso                                 12906 Bedford Falls                                 Vice President                      15%
                                                      Cypress, TX 77429



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates            Reason for
                                                                 property                                                                 providing the value
       30.1 Fernando Calleja
       .    1515 Haven Lock                                                                                              04/01/2020 to
               Houston, TX 77077                                 $352,232.04                                             03/15/2021       Salary

               Relationship to debtor
               Officer & Chief Strategist


       30.2 Juan Calleja
       .    167 Capetown                                                                                                 04/01/2020 to
               Montgomery, TX 77356                              $30,825.00                                              03/15/2021       Salary

               Relationship to debtor
               Officer


       30.3 Richard Wakim
       .    5519 Cherish Trail                                                                                           04/01/2020 to
               Katy, TX 77494                                    $45,218.76                                              03/15/2021       Bonuses

               Relationship to debtor
               Owner & President



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 53 of 86
                                                                  Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 54 of 86
 EXHIBIT TO STATEMENT OF FINANCIAL AFFAIRS NO. 7 - LEGAL ACTIONS OR ASSIGNMENTS

Case Title                                                                         Nature of Case                                Case Number     Court/Agency                                                      Address                                             Status
Litigation
Brilliant Energy, LLC v. 2015 Shops on the Mainland, LLC                           Breach of Contract                            2020-34215      190th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Concluded
Brilliant Energy, LLC v. Adjacent Energy, LLC                                      Fraud; Tort. Interf.                          2019-82436      334th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Pending
Brilliant Energy, LLC v. Azba Enterprise, Inc., d/b/a Handi Stop #89               Breach of Contract                            2020-34059      129th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Concluded
Brilliant Energy, LLC v. Boss Machining, LLC                                       Breach of Contract                            2020-41132      190th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Concluded
Brilliant Energy, LLC v. Cyber Manufacturing, LLC                                  Breach of Contract                            2019-67545      189th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Concluded
Brilliant Energy, LLC v. Frontera Materials, Inc.                                  Breach of Contract                            2019-87681      125th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Pending
Brilliant Energy, LLC v. Hiki Corporation d/b/a Family Discount Foods              Breach of Contract                            2019-69127      334th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Pending
Brilliant Energy, LLC v. IDIL Speedway C, LP                                       Breach of Contract                            4:20-cv-3069    United States District Court for the Southern District of Texas   515 Rusk Avenue, Houston, Texas 77002               Pending
Brilliant Energy, LLC v. Lalinda, LLC, d/b/a Shell Quick Stop                      Breach of Contract                            2019-71597      61st District Court of Harris County, Texas                       201 Caroline Street, Houston, Texas 77002           Concluded
Brilliant Energy, LLC v. R.T. Tart Investments, LLC, d/b/a Highland Oaks RV Park   Breach of Contract                            2021-05254      80th District Court of Harris County, Texas                       201 Caroline Street, Houston, Texas 77002           Pending
Brilliant Energy, LLC v. Spring Excellence Surgical Hospital, LLC                  Breach of Contract                            2021-05223      189th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Pending
Brilliant Energy, LLC v. Trade Unlimited, Inc.                                     Breach of Contract                            2020-33485      11th District Court of Harris County, Texas                       201 Caroline Street, Houston, Texas 77002           Pending
Brilliant Energy, LLC v. TSM Development, LLC, et al                               Breach of Contract                            2018-07577      61st District Court of Harris County, Texas                       201 Caroline Street, Houston, Texas 77002           Pending
Buzzbrews, Inc. v. Brilliant Energy, LLC                                           Breach of Contract                            CC-20-04711-E   County Court at Law No. 5, Dallas County, Texas                   201 Caroline Street, Houston, Texas 77002           Pending
Jonathan Mark v. Meridian Security Insurance Company and Lisa Faske                Subpoena for Records                          2020-00278      129th District Court of Harris County, Texas                      201 Caroline Street, Houston, Texas 77002           Pending
Grand Jury Subpoena re: William Thompson                                           Subpoena for Records                          None            Montgomery County District Attorney                               207 W Phillips, 2nd Floor, Conroe, Texas 77301      Concluded

Public Utility Commission of Texas
Retail Performance Measure Reports Pursuant To PUC Subst. R. §25.88 Beginning
3rd Quarter 2008                                                                   Quarterly Field Performance Reports           36141           Public Uitility Commission of Texas                               1701 N. Congress Avenue, Austin, Texas 78711-3326   Concluded
Retail Performance Measure Reports Under 16 TAC 25.88 Beginning 1st Quarter
2021                                                                               Quarterly Field Performance Reports           51761           Public Uitility Commission of Texas                               1701 N. Congress Avenue, Austin, Texas 78711-3326   Pending
Retail Electric Provider Annual Reports for 2020 and Semi-Annual Reports for
2021                                                                               2020 Annual Report                            51587           Public Uitility Commission of Texas                               1701 N. Congress Avenue, Austin, Texas 78711-3326   Pending
Retail Electric Provider Annual Reports for 2019 and Semi-Annual Reports for       2019 Annual Report and 2020 Semi-Annual
2020                                                                               Report                                        50298           Public Uitility Commission of Texas                               1701 N. Congress Avenue, Austin, Texas 78711-3326   Concluded
Issues Related to the State of Disaster for Coronavirus 2019                       Amicus Filing                                 50664           Public Uitility Commission of Texas                               1701 N. Congress Avenue, Austin, Texas 78711-3326   Concluded
Issues Related to the State of Disaster for the February 2021 Winter Weather       Petition for Emergency Relief for Waiver of
Event                                                                              ERCOT Protocol Section 9.6(2)                 51812           Public Uitility Commission of Texas                               1701 N. Congress Avenue, Austin, Texas 78711-3326   Pending
                                                                                   COVID-19 Electricity Relief Program REP
Reports on the COVID-19 Electricity Relief Program                                 Summary                                       50703           Public Uitility Commission of Texas                               1701 N. Congress Avenue, Austin, Texas 78711-3326   Concluded
Petition for Designation of Electric Providers of Last Resort for 2021-2022 and
Submission of Large Service Provider Electricity Facts Labels                      Provider of Last Resort Report Form           50500           Public Uitility Commission of Texas                               1701 N. Congress Avenue, Austin, Texas 78711-3326   Concluded

Public Uitility Commission of Texas Informal Complaints
Vanderslice, Gordon                                                                Slamming                                      CP2020020641    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Wiikari, Bea                                                                       Customer Service                              CP2020050101    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Fried, Janice                                                                      Rates/Charges                                 CP2020050127    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Julie Green Enterprises LLC dba Fit for Life                                       Rates/Charges                                 CP2020050390    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Tatari Realty Group                                                                Rates/Charges                                 CP2020050728    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Baker, Katherine                                                                   Refusal of Service                            CP2020060099    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Eapen, Doncy                                                                       Rates/Charges                                 CP2020060207    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Hendrix, Hayden                                                                    Discontinuance                                CP2020060873    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Cakeboard LLC                                                                      Rates/Charges                                 CP2020070035    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Baybrook Nail Spa                                                                  Rates/Charges                                 CP2020070054    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Vickers, Crystal                                                                   Refusal of Service                            CP2020070490    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Sacco, Sarah                                                                       Discontinuance                                CP2020070547    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Olsen, Richard                                                                     Rates/Charges                                 CP2020070600    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Banks, Misty                                                                       Rates/Charges                                 CP2020070683    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Guerrero, Hemerson                                                                 Rates/Charges                                 CP2020070852    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Tabrizi, Mehriar                                                                   Customer Service                              CP2020071031    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Pretty Little Flowers and Gifts                                                    Customer Service                              CP2020071161    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Teall, Derek                                                                       Refusal of Service                            CP2020080297    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Foodrite                                                                           Customer Service                              CP2020080823    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Mahrouq, Eyad                                                                      Customer Service                              CP2020081036    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Amy's Cleaners                                                                     Rates/Charges                                 CP2020081195    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Gutierrez Calcano, Jose                                                            Rates/Charges                                 CP2020090051    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Cioll, Rubin                                                                       Customer Service                              CP2020090249    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Olsen, Richard                                                                     Rates/Charges                                 CP2020090926    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Brinkley, Charlie                                                                  Rates/Charges                                 CP2020100009    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Trustworthy Real Estate Inc                                                        Slamming                                      CP2020100249    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Galveston County Adult Daycare Inc                                                 Discontinuance                                CP2020100541    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Gudenrath, Jeffrey                                                                 Rates/Charges                                 CP2020100597    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Mark III Plant Construction LTD                                                    Rates/Charges                                 CP2020110570    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
1 Stratford                                                                        Rates/Charges                                 CP2021011017    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Concluded
Delprincipe, Daniel                                                                Rates/Charges                                 CP2021030651    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Pending
United Chester Industries                                                          Customer Service                              CP2021030644    Public Utility Commission of Texas Consumer Protection Division   P.O. Box 13326, Austin, TX 78711-3326               Pending

Employment
                                                              Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 55 of 86


Perez, Santiago                                                     Unemployment Claim                              2496954       Texas Workforce Commission                  101 E 15th Street, Room 410, Austin, Texas 78778                         On appeal (?)
Tai, Fei-Pi "Phoebe"                                                Unemployment Claim                              2733584       Texas Workforce Commission                  101 E 15th Street, Room 410, Austin, Texas 78778                         Pending

Public Information Act Requests
Public Utility Commission of Texas PIA Request by Young Kim         PIA Request for TDU Field Performance Reports   2020-10-009   Office of the Attorney General              P.O. Box 12548, Austin, Texas 78711-2548                                 Concluded
PIA Requests to ERCOT Following Winter Storm Uri                    PIA Requests                                    N/A           Office of the Attorney General              P.O. Box 12548, Austin, Texas 78711-2548                                 Pending
PIA Requests to PUCT Following Winter Storm Uri                     PIA Requests                                    N/A           Office of the Attorney General              P.O. Box 12548, Austin, Texas 78711-2548                                 Pending

Intellectual Property
The Professor Design Mark                                           Trademark                                       88406877      United States Patent and Trademark Office   600 Dulany Street, Madison East, Concourse Level, Alexandria, VA 22314   Concluded
Beep Design Mark                                                    Trademark                                       88406919      United States Patent and Trademark Office   600 Dulany Street, Madison East, Concourse Level, Alexandria, VA 22314   Concluded
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 56 of 86
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re       Brilliant Energy, LLC                                                                            Case No.      21-30936
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 25,000.00
             Prior to the filing of this statement I have received                                        $                 25,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 19, 2021                                                             /s/ Matthew Okin
     Date                                                                       Matthew Okin
                                                                                Signature of Attorney
                                                                                Okin Adams LLP
                                                                                1113 Vine St., Suite 240
                                                                                Houston, TX 77002
                                                                                (713) 228-4100 Fax: (888) 865-2118
                                                                                info@okinadams.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 57 of 86




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Brilliant Energy, LLC                                                                 Case No.     21-30936
                                                                                 Debtor(s)        Chapter      7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 19, 2021                                           /s/ Richard Wakim
                                                                      Richard Wakim/President
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
        Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 58 of 86



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Matthew Okin
    Okin Adams LLP
    1113 Vine St., Suite 240
    Houston, TX 77002



    Brilliant Energy, LLC
    800 Wilcrest Drive
    Houston, TX 77042




    United States Trustee's Office
    515 Rusk St., Suite 3516
    Houston, TX 77002




    3SEnergy
    10333 Harwin Drive Suite 425
    Houston, TX 77036




    567 Energy LLC
    3710 Rena Jane Ln
    Pasadena, TX 77503




    A&E Natural Corp
    4848 Lemmon Ave Suite 361
    Dallas, TX 75219




    Abacus Power Broker LLC
    381 Casa Linda Plaza # 238
    Dallas, TX 78218




    Able Power Management
    37 Lyerly St
    Houston, TX 77022
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 59 of 86




Abner Sales & Marketing LLC
6005 FM 1732
Brownsville, TX 78520




Adjacent Energy
PO Box 330593
Houston, TX 77233




ADK Solutions LLC
4143 Abigail Dr
Highland Village, TX 75077




Alan Lammey
7907 Oxfordshire Dr
Spring, TX 77379




Alliance Energy Consulting
9600 Gulf Lakes Trl #3006
Dallas, TX 75231




Alliance Power Group
2706 Chapel View
Corpus Christi, TX 78414




Alpha Energy Group
1590 Edmondson Trail
Rockwall, TX 75087




American Enerpower Inc
PO Box 941682
Houston, TX 77094
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 60 of 86




American Express Merchant
2401 W Behrend Drive
#55
Phoenix, AZ 85027



Angel Ortega
131 Iotanes
Laredo, TX 78046




Applied Computer Technology
2712 Fallcreek Dr
Carrollton, TX 75006




Aqua Chill Gulf Coast
PO Box 300964




Argus Media
2929 Allen Parkway
Suite 700
Houston, TX 77019



Aries Corporation
4420 High Mesa Dr
Plano, TX 75093




AT&T Mobility
PO Box 6463
Carol Stream, IL 60197




AT&T Services
PO Box 5014
Carol Stream, IL 60197
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 61 of 86




Athar Amin
613 Waterchase
Fort Worth, TX 76120




Axiom Power
363 N Sam Houston Pkwy E Suite 1100
Houston, TX 77060




Bank of America Merchant Services
PO Box 15019
Wilmington, DE 19850




Ben Graham
3131 Memorial Ct Apt 16113
Houston, TX 77007




Best Energy
5850 Park Front Dr #110
Houston, TX 77036




BH Energy Services
9140 Paluxy Dr
Tyler, TX 75703




Bid Texas Online
PO Box 5370
McAllen, TX 78502




Bottom Line Energy
13803 Wickersham
Houston, TX 77077
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 62 of 86




Brazos Energy Solutions
2257 Ridgeway Dr
West Columbia, TX 77486




Brent Shellhorse
3112 Wild Plum
Fort Worth, TX 76109




Business Energy Partners
3301 Hoover Dr
McKinney, TX 75071




Camelot Integrated Solutions, Inc.
2000 S Dairy Ashford Road
Suite 265
Houston, TX 77077



Capital Area Energy
14141 W Highway 290 Building 600
Austin, TX 78737




CDN Enterprises dba Bolt Energy Advisors
12103 Auburn Hills Dr
Tomball, TX 77377




Choice Energy Services
5151 San Felipe 22nd Floor
Houston, TX 77056




CM Energy
6200 Taprock Dr
McKinney, TX 75070
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 63 of 86




CNZNet Inc
833 E Arapaho Rd
Richardson, TX 75081




Community Energy LP
1920 S College Ave
Tyler, TX 75701




Competitive Assets
489 Alines St
Suite 112-104
Bastrop, TX 78602-2156



Concord Energy Consultants
5623 Bear Meadow Ln
Katy, TX 77449




CPG Energy
5211 Birch Glen
Richmond, TX 77406




CTBP Investments
4447 N Central Expy Suite 110-160
Dallas, TX 75205




CV Premier Consultants
3926 Catania Bay Ct
Missouri City, TX 77459




Cybersource
PO Box 742842
Los Angeles, CA 90074
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 64 of 86




Darcee Grice Consulting
PO Box 2471
Houston, TX 77052




Data & Energy Solutions
5511 Trail Timbers Dr
Humble, TX 77346




David Zdunkewicz
Hunton Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, TX 77002



Diversegy LLC
520 Broad St
Newark, NJ 07102




Diversified Energy Consultants
3123 Bammell Ln
Houston, TX 77098




Do Nguyen
3767 Heritage Colony Dr
Missouri City, TX 77459




DRF Industries
3600 Rosewood #503
Houston, TX 77004




DTE Energy
414 S. Main
Ann Arbor, MI 48104
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 65 of 86




DTE Energy Trading
414 S Main
Ann Arbor, MI 48104




Duon Int Resources
1415 S Voss Rd Bldg 110-470
Houston, TX 77057




EBOA dba EnergyRateSaver.com
PO Box 690824
Houston, TX 77269




Eco-Power LLC
4848 Fairmont Pkwy # 265
Pasadena, TX 77505




EcoEnergy Texas
3204 Trailblazer Ave
Edinburg, TX 78541




Eisenbach Consulting
5759 Eagles Nest Blvd Suite 1
Tyler, TX 75703




Elect Energy Inc
3225 Turtle Creek Blvd #948
Dallas, TX 75219




Electric Connection
720 Montrose Trail
Desoto, TX 75115
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 66 of 86




Electric Evolution
7505 Memorial Woods #60
Houston, TX 77024




Electricity For Less
1109 Montego Rd
Fort Worth, TX 76116




Elias Energy Group LLC
4295 San Felipe Ste 300
Houston, TX 77027




Emex Consolidated Partners
11011 Richmond Ave Suite 500
Houston, TX 77042




Enel North America Inc
One Marina Park Dr
Boston, MA 02210




Enerconnex LLC
4140 Clark Shaw Rd
Powell, OH 43065




Energy Auction House
44 Rte 6A
Sandwich, MA 02563




Energy in Missions LLC
625 County Rd 2515
Bonham, TX 75418
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 67 of 86




Energy Ogre LLC
24 Greenway Plaza Ste 725
Houston, TX 77046




Energy One Management
2429 Stone Creek Dr
Plano, TX 75075




Energy Providers
20106 Tamerton Dr
Spring, TX 77388




Energy Resources Alliance
9101 Saddle Hornet
Prosper, TX 75078




Energy Services Group
141 Longwater Drive
Suite 113
Norwell, MA 02061



Energy Utility Group LLC
1402 Clearview Loop
Round Rock, TX 78664




Entelergy LLC
PO Box 11627
Spring, TX 77391




Equifax
PO Box 71221
Charlotte, NC 28272
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 68 of 86




ERBOA LLC dba Energybidz
PO Box 690824
Houston, TX 77269




Ereica Jones
PO Box 140598
Dallas, TX 75214




Ergos Technology Partners
2704 Timberloch Place
The Woodlands, TX 77380




Evolving Energy Solutions LLC
4848 Lemmon Ave Suite 100-337
Dallas, TX 75219




Executive Portfolio Innovative Consultin
PO Box 822906
North Richland Hills, TX 76182




Experian
Dept 881971
Los Angeles, CA 90068




EZ Choice Energy LLC
3023 Routh St
Dallas, TX 75201




Farzana LLC
7560 Tournament Rd
Frisco, TX 75035
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 69 of 86




First Innovative Power
5810 Forest Land Dr
Houston, TX 77084




Frontera Power Brokers LLC
711 W Nolana Suite 102-C
McAllen, TX 78504




Genesis Power USA
1818 Westwood
Abilene, TX 79603




Geovend International LLC
9668 Westheimer RD Suite 78
Houston, TX 77063




Golden Utility Services
3526 Lakeview Pkwy Ste 8208
Rowlett, TX 75088




Greentree Power LLC
2506 Trophy Club Dr
Trophy Club, TX 76262




Guardian Electric and Gas
6619 Bradford Estates Dr
Sachse, TX 75048




High Voltage Energy
401 Veatech St #20
Joshua, TX 76058
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 70 of 86




Highpoint Electric Service
5802 Hamza Circle
Killeen, TX 76542




HL National Energy
519 College Ave
South Houston, TX 77587




Houston Energy Exchange
2518 Breaux Trace
Seabrook, TX 77586




Ice Data
1415 Louisiana
Suite 3350
Houston, TX 77056



Ideal Energy Group
203 N 17th St
Hidalgo, TX 78557




IGG Solutions Inc
3501 Ross Ave Suite 3012
Dallas, TX 75204




Imagenet Consulting
913 N Broadway Ave
Oklahoma City, OK




Imperial Utility & Sustainability
4545 Bissonnet St Suite 104
Bellaire, TX 77401
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 71 of 86




Infiniti Energy Services
PO Box 5545
Round Rock, TX 78683




Infiniti Power Partners LLC
2603 Augusta Dr Suite 450
Houston, TX 77057




Infomax Aggregators LLC
4510 Connies Ct Ln
Missouri City, TX 77459




Information Management Solutions
2416 Brockton St
Suite 105
San Antonio, TX 78217



Innovative Utility Services
10051 Marsh Lane
Dallas, TX 75229




Insight Energy Advisors
7052 Briarmeadow Dr
Dallas, TX 75230




Intellergy LLC
2429 Bissonnet St Suite 535
Houston, TX 77005




International Business Machines
3039 Cornwall Road
Research Trail Park, NC 27709
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 72 of 86




J&H Energy Consultants
5811 Tidewater Dr
Houston, TX 77085




Jan Ward
407 Clearview Ave
Friendswood, TX 77546




JC Consultants
PO Box 1864
Cedar Hill, TX 75106




Jeffrey Ritter
PO Box 222
Fulshear, TX 77441




Jess Consulting Agency
2627 S Brompton
Pearland, TX 77584




Jim Straker
5315 Green Ln
Houston, TX 77066




John Grubbs
3504 Boxwood Dr
Grapevine, TX 76051-4224




John P Wack
851 White Marsh Circle
Cuyahoga Falls, OH 44223
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 73 of 86




Jump Energy Solutions
10221 Centre Park #1725
Houston, TX 77043




Kamy Inc
1901 Drew Ln
Richardson, TX 75082




Kathy Packer
5311 Sun Meadow Dr
Grapevine, TX 76051




Kenneth Wilkinson Jr
3019 Redstone Dr
Arlington, TX 76001




Kilowatt Partners Inc
PO Box 518
Kemah, TX 77565




Kingdom Consulting Services
2009 Independence Dr Suite 105
Sherman, TX 75090




KWH Brokers LLC
PO Box 1522
Missouri City, TX 77459




KWH Consulting Services LTD
435 S Stewart St
Azle, TX 76020
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 74 of 86




Lantern Power
6711 Falling Waters Dr
Spring, TX 77379




Lexis Nexis
9443 Springboro Pike
Miamisburg, OH 45342




Linc Energy LP
1022 Glourie Circle
Houston, TX 77055




Linda C Andress
841 Herberle Dr
Burleson, TX 76028




Logix Communications LP
2950 North Loop West
8th Floor
Houston, TX 77092



M&S Services
1033 Garden Oaks St
Columbus, TX 78934




Matshead Energy Group
7907 Oxfordshire Dr
Spring, TX 77379




MHSC Energy LLC
11990 Old Wellburn Rd St 6
College Station, TX 77845
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 75 of 86




Michael A Work
4400 Santa Fe Ln
McKinney, TX 75070




Michael Glenn Forrest
PO Box 503
Pottsboro, TX 75076




Mike Pass Weather Services LLC
1603 Gingerleaf Lane
Houston, TX 77055




Millenergy
6504 Barfield Dr
Dallas, TX 75252




Mitterhofer@Wilcrest
800 Wilcrest Drive
Suite 160
Houston, TX 77042



National Utility Consulting
5712 Garrett Dr
Plano, TX 75093




Nationwide New Energy Management Group
4825 Fox Ridge Ln
McKinney, TX 75071




Net-Zero Power
24 Greenwy Plaza Suite 1515
Houston, TX 77046
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 76 of 86




Northeastern Energy Advisory Services
12001 Dessau Rd # 1935
Austin, TX 78754




NRG SimplySmart Solutions LLC
211 Carnegie Center
Princeton, NJ 08540




Odyssey Services
12303 Green Trails Dr
Stafford, TX 77477




Optimal Energy Consultants
39005 Shawntelle Dr
Penitas, TX 78576




Option New Energy
PO Box 440625
Houston, TX 77244




Orion Advisors Group LLC
1601 Las Palmas Circle
Beeville, TX 78102




Pal Energy Smart LLC
PO Box 2046
Houston, TX 77268




Pampas Life LLC
2303 Mid Lane #740
Houston, TX 77027
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 77 of 86




Park Place Power Consulting LLC
2205 Egyptian Way
Grand Prairie, TX 75050




PES Brokers Inc
1305 FM 359 #H
Richmond, TX 77469




Peter Partee, Sr.
Hunton Andrews Kurth LLP
200 Park Avenue
New York, NY 10166



PG&L LLC
1540 Superior Place
Flower Mound, TX 75028




Pitney Bowes
PO Box 371887
Pittsburgh, PA 15250




Pods Energy
3911 Waterview Ct
Missouri City, TX 77459




Power Enegy USA
4606 FM 1960 Rd W #400
Houston, TX 77069




Power Experts LLC
13313 SW Fwy Suite 223
Sugar Land, TX 77478
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 78 of 86




Power Pros
817 Monticello Dr
Burleson, TX 76028




Power Rite Consulting LLC
5005 Still Meadow Ln
Celina, TX 75009




PowerAuditors.com
5211 Westwind Ct
Sugar Land, TX 77479




Prestige Energy Management LLC
PO Box 1422
Wylie, TX 75098




Priority Power Management
5012 Portico Way
Midland, TX 79707




Pro Energy Group Inc
14800 St Marys Ln #250
Houston, TX 77079




Professional Electricity Management LLC
2 Donys Ct
Houston, TX 77040




Prosource Power LLC
55 Possum Trot Hollow Rd
Whitewright, TX 75491
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 79 of 86




Prudential Energy Services
2400 Augusta Dr Suite 352
Houston, TX 77057




Quadrangle Energy LLC
1616 Wabash St
Fort Worth, TX 76107




Quantum Gas & Power Services
12305 Old Huffmeister Rd
Cypress, TX 77429




Quantum Spectrum Energy
950 E State Hwy 114 Suite 160 PMB 1612
Southlake, TX 76092




QuoteEnergy LLC
99 W Mill Rd
Long Valley, NJ 07853




Ray Hoppe
11757 Katy Fwy Suite 1300
Houston, TX 77079




Raymond Energy Club LLC
4138 Kyndra Cir
Richardson, TX 75082




Raynaldo Flores
6910 Renata Circle
Houston, TX 77084
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 80 of 86




Real Corporation
1703 E Calle Cedro
Edinburg, TX 78541




Red Horse Energy Group LLC
PO Box 265
Desoto, TX 75123




Revenue Stream
102 E Broadway PO Box 1282
Prosper, TX 75078




Reynaldo C Velasquez
PO Box 722393
Houston, TX 77272




Rhino Energy
4808 Fairmont Pkwy #265
Pasadena, TX 77505




Rhino Gas & Electric
519 Birdsong
League City, TX 77573




Ridgebrook Energy Group LLC
2311 Canyon Springs Dr
Pearland, TX 77584




Rowe Energy
438 Oleander
Duncanville, TX 75137
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 81 of 86




Servant Energy Partners
10 Winding Hollow
Coppell, TX 75019




Seven Utility Management
21175 Tomball Pkwy Suite 216
Houston, TX 77070




SFI Loans LLC
15741 Mapleview Circle
Dallas, TX 75248




Shaachja Energy Company
9214 Bristlebrook Dr
Houston, TX 77088




Simply Competitive Energy
PO Box 818
Sulphur Springs, TX 75483




Smart Sales Solutions
8255 Sunbury Ln #1010
Houston, TX 77095




Southern Star Utility
14006 Overbrook Lane
Houston, TX 77077




Stratis Energy Services LLC
17330 Preston Rd Ste 2000
Dallas, TX 75252
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 82 of 86




Symbio Energy Partners LLC
1923 Washington Ave
Houston, TX 77007




Telecheck
PO Box 60028
City of Industry, CA 91716




Telvent DTN
26385 Network Place
Chicago, IL 60673




TES Energy Services LP
17480 Dallas Pkwy Suite 200
Dallas, TX 75287




Texa Energy Experts LLC
18207 Willow Ct
Spring, TX 77379




Texas Energy Brokers
7215 Silver Meadow Ct
Houston, TX 77041




Texas Energy Options Inc
3330 N Briarpark Ln
Sugar Land, TX 77479




Texas Energy Services
9207 Buffalo Bend Ln
Houston, TX 77089
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 83 of 86




Texas Power & Gas LLC
4800 Scottwood Dr
Waco, TX 76708




Texas Utility Advisors
16602 Island Shore Ct
Houston, TX 77095




TFS Energy Solutions
9 W Broad 9th Floor
Stamford, CT 06902




Timothy Shields
2322 Royal Oaks
Garland, TX 75040




TMS Services
1033 Garden Oaks St
Columbus, TX 78934




TPL Energy
10700 Richmond Ave Suite 246
Houston, TX 77042




Travis Quinn
14335 Heron Marsh Dr
Cypress, TX 77429




TrueEnergy Services
8117 Preston Rd Suite 30
Dallas, TX 75225
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 84 of 86




Unified Energy Services
3900 Essex Suite 750
Houston, TX 77027




United Energy Group
2420 Brennan Dr
Plano, TX 75075




United Power Consultants
2001 N Federal Hwy Suite 316
Pompano Beach, FL 33062




US Energy Experts
1501 San Jacinto Dr
Flower Mound, TX 75028




US Energy Professionals
PO Box 595
Aledo, TX 76008




USA Power & Lights
8618 Humphrey Dr
Houston, TX 77083




USEC LLC
77 Sugar Creek Blvd Suite 501
Sugar Land, TX 77478




Verdad Power LLC
15827 Roseview Ln
Cypress, TX 77429
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 85 of 86




Verdigris Energy LLC
1711 Bur Oak Dr
Allen, TX 75002




Vocalcom
PO Box 120842
Arlington, TX 76012




VyBranze LLC
113 W Broadwy PO Box 876
Prosper, TX 75070




Watermark Power Soltions
9500 Ray White Suite 200
Keller, TX 76244




Watts Your Rate
3103 Pecan St
Houston, TX 77087




William Burgess
114 Diamond Back Ln
Montgomery, TX 77316




Wizard Energy Savings LLC
3619 Robinson Rd
Missouri City, TX 77459




Your Electric Broker
4607 Cypresswood Dr Apt 407
Spring, TX 77379
    Case 21-30936 Document 23 Filed in TXSB on 03/22/21 Page 86 of 86




Z Champion & Associates LLC
1310 Rayford Park Rd #216
Spring, TX 77386




Zon Energy Inc
16146 Parish Hall Dr
Spring, TX 77379
